                          Case 1:19-cv-00069-JRH-BKE Document 16 Filed 05/27/20 Page 1 of 1

         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.10/03)
                          6/03) Judgment in a Civil Case



                                       United States District Court
                                                 Southern District of Georgia
                  DANIEL TAYLOR JORDAN,

                                                 Plaintiff,
                                                                                    JUDGMENT IN A CIVIL CASE


                                            V.                                    CASE NUMBER:        CV 119-069

                  ANDREW SAUL, Commissioner of
                  Social Security Administration,

                                                 Defendant.




                     Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                     has rendered its verdict.

                     Decision by Court.This action came before the Court. The issues have been considered and a decision has been
            ✔
                     rendered.

                     IT IS ORDERED AND ADJUDGED
                     that, pursuant to the Order dated May 27, 2020, the Magistrate Judge's Report and Recommendation

                     is ADOPTED as the Court's opinion; therefore, the Commissioner's decision is hereby AFFIRMED

                     and Judgment is ENTERED in favor of the Commissioner. This case stands CLOSED.




            05/27/2020                                                          John E. Triplett, Acting Clerk
           Date                                                                 Clerk



                                                                                (By) Deputy Clerk
GAS Rev 10/1/03
